LEMMON, Justice,
concurring in denial of writ application.
The criminal defendant that relator was appointed to represent is not constitutionally entitled to well compensated counsel or to the best representation that money can buy; he is only entitled to counsel that provides effective assistance. In this application relator has not shown that exceeding the previously fixed maximum fee was necessary to provide effective representation, nor did he apply to the district court to increase the maximum fee until after he had exceeded it by over 200%.
When the representation is completed, relator may file another application.